Oo wo sD A BB WwW PP Y/Y

Nm NN NN NY NY NR ON RR Re ee ea ea eo a aL
aon DBD AH FF BW NF GS OO DM MH DH tr OR UH OD DUlUmw CCC

 

      

FILED

OCT 22 2919

    

  

CLERK, us TE
SOUTHERN DISTRISg RICT COURT

RICT OF CALIFORNIA
DEPUTY

 
     

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA Case No. 02-cr-02612-W
Plaintiff, JUDGMENT AND ORDER OF
DISMISSAL OF INDICTMENT AND
V. RECALL ARREST WARRANT
ENRIQUE MARIN-GOMEZ,
Defendant.

 

 

 

Upon motion of the UNITED STATES OF AMERICA and good cause appearing,
IT IS HEREBY ORDERED that the Indictment in the above entitled case be

dismissed without prejudice, and the Arrest Warrant be recalled.

IT IS SO ORDERED.
DATED: October 39-2019

A Mia bh

HONORABLE THOMAS J. WHELAN
United States District Court Judge

 

 

 

 
